Exhibit 10.15

 

LOGO [g16358ghosex1015x1x1.jpg]

Service with Energy

 

DIRECTOR & ADVISORY DIRECTOR

COMPENSATION POLICY

Effective February 22, 2005

 

Effective Date

 

The effective date of the revised plan shall be February 22, 2005.

 

Cash Compensation Plan

 

Each Non-employee Director will receive a total annual retainer of $26,000 paid
quarterly on the first day of each calendar quarter. The Chairman of the Board
and the Chairman of each of the Audit and Compensation Committees will each
receive an additional total annual retainer of $8,000 paid quarterly on the
first day of each calendar quarter. Each Non-employee Director of the Company
will receive $1,200 for each Board meeting if attended in person and $800 if
attended by telephonic communications. Non-employee directors appointed to
committees will receive $800 for each committee meeting. Committee members must
attend meetings in person or by telephonic communications to receive the
applicable compensation.

 

Stock Option Program

 

Non-employee Directors will receive a minimum annual grant of 4,000 options,
which amount may be reviewed annually and increased at the discretion of the
Compensation Committee.

 

Health Benefit Program

 

After 3 years of service as a Non-employee Director, such Non-employee Director
and his immediate family may also elect to participate in the same insurance
benefit programs on the same monetary terms as the executive officers.

 

Longevity Plan

 

The Company will provide a Longevity Plan for the benefit of Non-employee
Directors as follows: Upon completion of three years of service as a
Non-employee Director, the Non-employee Director will be granted (the
“Three-Year Grant”) an option to purchase the number of shares of common stock
equaling 25% of the options granted to such Director over the previous

 

--------------------------------------------------------------------------------

103 Northpark Boulevard, Suite 300

  Phone (985) 727-2000 Covington, Louisiana 70433   Fax:    (985) 727-2006



--------------------------------------------------------------------------------

three years. Upon completion of five years of service as a Non-employee
Director, the Non-employee Director will be granted (the “Five-Year Grant”) an
option to purchase the number of shares of common stock equaling 50% of the
options granted to such Director over the previous five-years less the number of
shares covered by options awarded in the Three-Year Grant, if any. Thereafter,
upon completion of each successive period of five years of service, a
Non-employee Director will be granted (a “Successive Longevity Grant”) an option
to purchase the number of shares of common stock equaling 50% of the options
granted to such Director over the previous five-years (exclusive of any prior
Longevity Grants during such five years). The exercise price of the options
granted under the Longevity Plan will be the fair market value per share of the
common stock on the date of grant. The longevity options will vest in two
tranches, 50% on the date of grant and 50% on the first anniversary of the date
of grant. A Three-Year Grant, a Five Year Grant or a Successive Longevity Grant
are also referred to herein individually as a “Longevity Grant” or collectively
as “Longevity Grants.” For purposes of the calculations contemplated by this
paragraph, sign-on option awards shall not be counted and awards matched to
purchases shall not be counted. Non-employee Directors on the approval date of
the Longevity Plan will have an anniversary date (start date) of the Plan
approval date. Non-employee board members joining the board after the Plan
approval date, will have an anniversary date, the earlier of, on the date they
are voted on the board or elected to the board by the shareholders.

 

Stock Option Grants

 

All options awarded to Non-employee Directors under this plan will be granted
under and issued from the Company’s Incentive Compensation Plan, as such plan
may be amended and restated from time to time.

 

Definition: Non-employee Director - A non-employee director or advisory director
of the Company who has not been employed by the Company for at least 3 years
and/or has not tendered his resignation from the Board; provided that payments
for an advisory or consulting agreement or for professional services shall not
constitute employment for this purpose.